United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 20-1896
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

            Ambrose Rayshawn Spires, also known as Ambrose Spries

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                          Submitted: November 19, 2020
                            Filed: November 24, 2020
                                  [Unpublished]
                                  ____________

Before ERICKSON, WOLLMAN, and STRAS, Circuit Judges.
                        ____________

PER CURIAM.

      After considering a number of factors, the district court 1 reduced Ambrose
Spires’s life sentence to 360 months in prison under the First Step Act. See Pub. L.

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
No. 115-391, 132 Stat. 5194 (2018). Though he challenges the decision on a host of
grounds, we affirm.

       We conclude that the district court did not abuse its discretion when it declined
to reduce Spires’s sentence even further, see United States v. Harris, 960 F.3d 1103,
1106 (8th Cir. 2020) (articulating the standard of review), or when it denied his
motion for reconsideration, see United States v. King, 854 F.3d 433, 443 (8th Cir.
2017) (same). Nor is a motion like this one the proper way to open a collateral attack
on his original sentence. See United States v. Moore, 963 F.3d 725, 728 (8th Cir.
2020) (explaining how motions under the First Step Act are different from “original,
plenary sentencing” proceedings); see also United States v. Denson, 963 F.3d 1080,
1089 (11th Cir. 2020) (refusing to entertain this type of attack).

      We accordingly affirm the judgment of the district court and grant counsel
permission to withdraw.
                      ______________________________




                                          -2-